TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 20, 2019



                                     NO. 03-19-00518-CR


                                 David Wayne Ford, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM THE 424TH DISTRICT COURT OF BLANCO COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE KELLY




This is an interlocutory appeal from the trial court’s orders denying various motions by appellant.

Having reviewed the record, it appears that the Court lacks jurisdiction over this appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.